Joanna Held died intestate without issue in May 1941. She had formerly owned a residence and its furnishings in Rapid City, South Dakota, and an eight hundred acre ranch a short distance from that city. After her death the defendant Isaac A. Morris claimed title to the residence and its furnishings under a bill of sale and a deed from the deceased dated October 29, 1935, and to an acreage of the ranch under a deed from deceased dated March 22, 1938, and the defendant S. Fred Morris claimed title to the remainder of the ranch under a deed from the deceased dated March 22, 1938. This action was commenced by the administrator of the estate of Joanna Held, deceased. The complaint avers that the above described transfers were void for the reason, among others, that they were not delivered. Thereafter Clara Held Reid was permitted to intervene. By her complaint in intervention she joined in the allegations of the complaint of the administrator, and asserted an equitable claim to the property of the deceased under an alleged contract made for her benefit during her infancy between her father, on the one part, and Joanna Held and her late husband, E.F. Held, on the other part, wherein Mr. and Mrs. Held agreed to adopt the intervenor and to make her their sole heir. Subsequently, one Margaret Riethmann was added as a party plaintiff. The order adding this plaintiff discloses that the defendants' and Margaret Riethmann's names appeared upon the list of heirs of Joanna Held in the probate proceeding and it provided that Margaret Riethmann should represent the interests of all of the heirs of Joanna Held, excepting the defendants. The answers of the defendants asserted title to the property under the described transfers, and the answers of the plaintiffs and of the *Page 587 
defendants to the complaint in intervention denied that Joanna Held and E.F. Held had agreed to adopt the intervenor, or to make her their sole heir. The issues were tried to the court and were resolved in favor of the intervenor. After the court had announced its decision, it was disclosed that subsequent to the commencement of the action, the plaintiff Margaret Riethmann and the intervenor, Clara Held Reid, had entered into an agreement to share in the property in the event that either should prevail in the litigation and the court entered judgment accordingly. See State ex rel. Reid v. Circuit Court S.D. 286, 9 N.W.2d 699. The defendants have appealed from the judgment so entered.
The principal contention of the defendants is that the trial court arbitrarily disbelieved and disregarded uncontradicted tesimony of the defendants and of Pearl Morris, the wife of S. Fred Morris, in finding that the bill of sale was forged and that the described deeds and bill of sale were never delivered. We are not required to speculate as to the reasons which prompted the trial court in directing counsel to prepare "a specific finding that the testimony of Pearl, Fred, and Isaac Morris is not worthy of credit, and is not believed and that such witnesses are by all of the evidence proven to have no credibility." To reveal the reasoning of the trial court, we quote at length from its memorandum decision:
"Before approaching the evidence on the question of the claimed delivery of these conveyances it seems necessary to consider the relationship of the several parties concerned in this proceeding. The evidence discloses that Joanna Held, the grantor, was at the time of her death in May 1941, the widow of E.F. (Fritz) Held, who preceded her in death in 1929. The Helds had for many years lived in lower Rapid Valley in Pennington County and were engaged in ranching. They were successful and prosperous and accumulated a large amount of land, some of which was under irrigation and highly productive and the balance "dry land", and were people of standing in the community. They were childless, but in '97 or '98, they took intervenor, then about three years old, into their home where she lived as their daughter until 1913. *Page 588 
"Up until 1928 or '29, Fritz Held operated the ranch personally with hired help or thru tenants, living there or in Rapid City. In 1927, or thereabouts, he became ill and spent a few months at the Chamberlain sanitarium taking medical treatments. Shortly after his return to the ranch he displayed evidences of mental disorder, evincing a marked antipathy for Isaac Morris, one of the defendants, who was at the time employed on the ranch and a frequent visitor at the home in town. Whether Fritz Held's animosity toward Isaac was prompted by the mental derangement which resulted in his being later committed to the State Insane Asylum, or whether it had some basis in fact, is not established, but that it existed is certain. He told a neighbor, Walter Taylor, that Isaac was interfering in his family affairs and Taylor, who is decidedly a man of parts and possessed of unusually acute perceptions and good sense, advised Mrs. Held to get rid of Isaac, which however, she declined to do. This incident is mentioned not as a finding that at this early date, Isaac was in fact guilty of any interference with Fritz Held's family affairs, but only as it seems to mark the first advent of this defendant into the immediate affairs of Joanna Held.
"In 1929, Fritz Held was adjudged insane and committed to the Asylum where he shortly died. Prior to this, in 1927, he had conveyed all his real estate and personal property to his wife, Joanna, and in 1929 after her husband had been sent to Yankton, Mrs. Held leased the ranch to either the defendant, Fred, or to Fred and Isaac, depending on the form of Exhibit `1' (the lease) at the time of its signature by Mrs. Held. Further attention to this instrument will be given later in this opinion.
"Under this lease (Exhibit `1'), the defendants, Fred and Isaac Morris and Fred's wife, Pearl Roberts Morris, occupied and operated the ranch until the death of Joanna Held in 1941. * * *
"During all the period of their occupancy of this ranch, the relations existing between the Morris family and Mrs. Held were extremely cordial and friendly with marked attention and apparent devotion to Mrs. Held and her interests on the part of the Morrises. They visited her two or three *Page 589 
times a week and brought her provisions from the ranch. Much of the time Isaac lived with her at her home in town, mowing the lawn, shingling the house, cooking meals and occasionally driving her about in his automobile. He was unmarried and apparently without other occupation than what work he did at irregular times on the ranch. That his attentions were welcome and highly appreciated by his Aunt, Mrs. Held, seems clearly evident from complimentary remarks about him made by her to her friends; and his brother Fred was likewise in high favor, eclipsed in the aunt's regard, only by Ike. * * *
"The Morris family, both before and after her death, had access to grantor's safety deposit box as well as to letters and papers, which were kept in a bookcase in her house.
"While there is much testimony as to how Mrs. Held desired to dispose of her property at her death as well as to high esteen in which she held the Morris boys and as to the where Clara Reid stood in her estimation, I deem none of it as of any great importance. There is no testimony which directly explains why she made out these deeds and this bill of sale, or why the bill of sale and the deed to Isaac Morris are dated October 29th, 1935, while the two deeds to Fred bear date of March 22d 1938. There is no expert testimony as to either the typing or the handwriting on these instruments or on Exhibit `1', but it does appear evident to me that the signature `Joanna Held' appearing on Exhibit `2', the bill of sale, is not the signature of Mrs. Held, but is a tracing of a pencilled signature with the pencil marks erased. Made as it was on the same date as Exhibit `3', which was prepared by and acknowledged before C.E. Feigel as a notary, the ink is different, or if the same, is fresher than in the signature on the latter and I consider it a forgery.
"These I consider to be the principal events and the more important facts necessary to a clear comprehension of the relationship of the parties to this suit as it existed in the fall of 1939, when Pearl Morris says these deeds and the bill of sale were delivered to her by Joanna Held.
"Her testimony, if true, establishes a legally sufficient manual delivery by Mrs. Held of these conveyances, and *Page 590 
her testimony as to what transpired between her and the grantor is not controverted or denied from the lips of any witness. No one else was present but Joanna Held and Pearl Roberts Morris, and Joanna Held's lips are sealed in death.
"She says that Joanna Held at her home in Rapid City handed her a sealed envelope (Exhibit `F') on which appeared in Mrs. Held's handwriting, the words `To Fred and Isaac Morris' and told her what was contained therein and for her to deliver it to the `boys', but for them not to record the deeds until after her death. At the same time she also handed her another envelope containing Exhibits `A', `B', `C', `D', `E', telling her in detail their history and stating that she might need them some day. These exhibits were respectively (1) a scrap of paper signed by Ethel Speer which had been given by the latter to Fritz Held and which read `I will take care of you all your life and Aunt Anna, too'; (2) a postcard written by Mrs. Held to Clara Held in 1911; (3) a check stub evidencing a payment of money presumably for the benefit of Clara Held Reid and her husband; (4) two letters from Clara Held Reid asking for money.
"Mrs. Morris says that she took both envelopes home with her and handed the one containing the conveyances to the defendants, who then returned it to her unopened. That she retained possession of it, unopened, until a time she went to a hospital when she handed it to Isaac, still unopened.
"Analyzing Mrs. Morris' testimony we note that the directions given her respecting the delivery of the envelope and its contents did not require that she withhold delivery until after grantor's death because it was only the recording which was to be deferred. Thus, there was no reason for not opening the envelope and examining the contents, and, if her testimony is true it is quite remarkable that no one of the three Morrises opened it for period of one and one-half years.
"The fact that the deeds were enclosed in a sealed envelope addressed to the grantees likewise seems inconsistent with the circumstances of the delivery as testified to by her, being rather the method used for a posthumous *Page 591 
transfer of property than one such as related by this witness.
"That grantor would use this witness as a medium thru whom to transmit these conveyances to the defendants instead of handing them directly to the grantees, or one of them, also seems improbable in view of the fact that Isaac slept and ate in the house and spent most of his time there and that Fred was there two or three times a week. It was the grantees who were her nephews and the object of her favor, and not Mrs. Morris. The conveyances represented a very valuable gift to the defendants and it would be only natural that in giving it the Aunt would wish to make a ceremony of presenting it directly to the objects of her bounty and receiving some outward expression of their gratitude. And in this connection it is passing strange that there is not one word of evidence from either the grantees or Pearl Morris that any of them either thanked Joanna Held for the conveyances or even mentioned to her that they had been delivered. This again is not in accord with ordinary human conduct.
"These observations to be sure, relate only to the improbability of the truth of her testimony as judged by what would be done by the average person under like circumstances and do not amount to a direct impeachment of this witness. But there is such an impeachment notwithstanding, and it is a serious one, not alone by one witness, but by two of them, both as equally interested in the outcome of this case as is this witness and as likely to know the facts. They too testify as to Exhibits `A', `B', `D' and `E' and while Pearl Morris says that these Exhibits were discussed by herself and the grantor and handed to her at the same time the envelope with the conveyances therein was delivered to her, both Fred and Isaac Morris aver that they were found in Mrs. Held's private papers after her death and thus came into their possession. And this again meets the test of reasonableness and natural human conduct. Why should Joanna Held pick out these entirely worthless papers and solemnly pass them on to Pearl Morris along with these deeds, if the latter's testimony is to be believed? The inescapable conclusion is that she did not. *Page 592 
"If Mrs. Held did not deliver them to Pearl Morris they were at her death either in her safe deposit box or among the papers which she kept at the house; and the defendants and this witness had free access to them in either case. A much different situation then exists than if there were no means of acquiring their possession than thru a delivery by grantor.
[1] "The whole inquiry then boils down to a test of the credibility of Pearl Roberts Morris and the rule is well settled that where an unimpeached witness testifies distinctly and positively to a fact and is uncontradicted, but the statements of the witness are grossly improbable or he has an interest in the question at issue, Courts are not bound to blindly adopt the statements of such witness.
"Blount v. Medbery, 16 S.D. 562, 94 N.W. 428; McGill v. Young,16 S.D. 360, 92 N.W. 1066; Union Nat. Bank v. Mailloux, 27 S.D. 543, 132 N.W. 168; Hudson v. Sheafe, 41 S.D. 475, 171 N.W. 320; Jerke v. Delmont State Bank, 51 S.D. 623, 216 N.W. 362, on rehearing 54 S.D. 446, 223 N.W. 585, at page 594, 72 A.L.R. 7; Quock Ting v. United States, 140 U.S. 417, 11 S.Ct. 733, 851, 35 L.Ed. 501; Yeager v. Chicago, R.I.  P.R. Co., 148 Iowa 231, 123 N.W. 974; Logue v. Grand Trunk Ry. Co., 102 Me. 34, 65 A. 522; Anderson v. Liljengren, 50 Minn. 3, 52 N.W. 219; Elwood v. Western Union Tel. Co., 45 N.Y. 549, 6 Am. Rep. 140; Keene v. Behan, 40 Wn. 505, 82 P. 884; Gosline v. Dryfoos, 45 Wn. 396, 88 P. 634; Atlantic Works v. Brady, 107 U.S. 192, 2 S.Ct. 225, 27 L.Ed. 438; Leavitt v. Thurston, 38 Utah 351, 113 P. 77; Sonoma County v. Stofen, 125 Cal. 32, 57 P. 681. * * *
"It is of course possible that Fred and Isaac Morris are mistaken about Exhibits `A', `B', `C', `D' and `E' and that the statement of Pearl Morris is true. Whether these were delivered at the same time as the deeds is important only as it affects the credibility of this witness upon whose testimony alone depends the effectiveness of these deeds to pass the title to property which would make her, as the wife of one of the grantees, financially independent. If she had no interest one way or another in the delivery or any connection therewith, except as an escrow agent, her testimony *Page 593 
might well be accepted as true notwithstanding its inherent improbabilities and inconsistencies. But she does have an interest.
"As the wife of Fred Morris and the sister-in-law of Isaac, she has lived with them on the ranch since 1929 where she has kept the books, settled the accounts, paid out the money and in general acted as a manager of ranch affairs. She was a witness to the lease (Exhibit `1') and, according to her husband's testimony, took part in its preparation; and it was she who in August 1931 filed it for record with the Register of Deeds, thereby proclaiming to the world that it was a valid document. Since she had the custody of the business records it is likely that she had possession of this Exhibit from the time it was executed in 1929. Either as witness or custodian she would have knowledge of any addition or alteration therein which was made subsequent to its execution.
"The instrument as originally prepared in her presence, was in the form of a lease to the ranch property between Joanna Held and Fred Morris. It was prepared by Carrie Feigel and witnessed by her and Mrs. Morris. As it now appears it bears the imprint of three separate typewriters and the additions made with the last two have grafted onto the original lease a contract for the sale of both the ranch and the residence in town.
"After the form had passed thru the first machine and been turned over and the acknowledgment written on the reverse side, it was placed in a second machine having a different type, and the description of the town property inserted in two different places, one near the beginning and one near the end. The date line was then filled out, but altho Exhibit `1' is a carbon impression the date line is printed direct from the ribbon. It was then placed in a third machine and two other important additions made, the first being the insertion of the name `Isaac Morris' as a party of the second part, while the second was the phrase `Net proceeds from said sale as payment each year on purchase — until my death."
"The resulting instrument is a contractual monstrosity. If it was prepared by Miss Feigel on three separate typewriters *Page 594 
and in its present form all at one sitting, which Fred and Isaac depose to be the fact, she lacks the business judgment and office experience which one would expect her to have as a former Deputy Register of Deeds and an abstracter, but it is a severe tax on the Court's credulity to believe she did. It seems even more improbable that Mrs. Held, who was a woman of much more than average intelligence and education, would sign such an instrument and lease the home in town where she then resided and where she continued to reside for years afterward, to the tenant on her farm. It is as equally improbable that she would sign an agreement to sell her farm of 847 acres for $10,000.00 or permit the $20,000.00 consideration for the 314 acres to be entirely stricken out, and it is even more improbable that, unwilling as she apparently was, to bind herself to rent the land for a fixed term of more than one year with an option to purchase it for what she had originally expressed as a price of $30,000.00 for the land alone, she would finally consent to have $20,000.00 eliminated from her first opinion of its value and then gratuitously throw in a house worth perhaps $5000.00 and finally obligate herself to sell it and require no greater consideration for all of it than the going rental of one-third of the crop for the term of her life, which of course meant a free gift of both the farm and the house. I am certain that in its present form Mrs. Held would not have signed it and am as well convinced that she did not. As originally drawn and signed by her it was all written on the first typewritter; and, as the color of the ink discloses, was not signed by Isaac until later and then with a different pen than was used by the other signers. Nor was his name typed therein as grantee. If Carrie Feigel ever prepared this hybrid document she could never have forgotten it as long as she lived.
"The Exhibit is a forgery and a fraud and since it could serve no other purpose than as a crutch to support these conveyances we are, I think, entitled to assume that the alterations and additions to the original lease were made in an attempt to strengthen the claim made by the Morris brothers in the probate proceeding that they had purchased the property. For Pearl Morris to cause this false document *Page 595 
to be recorded is as great a reflection on her veracity as tho she had testified to the facts therein contained, and this without regard to who was the forger.
"I have discussed this exhibit and the conclusions which must be drawn from it as going to the credibility of Pearl Morris and the faith and credit to be given her testimony in this case. In the light of all the testimony, facts and circumstances proven in evidence here, and in particular as it relates to Exhibit `1', her testimony regarding the delivery of these conveyances is not entitled to and is not by this Court accorded any credence and this is likewise true as to the testimony of the defendants, both of whom by their claim that Exhibit `1' was in its present form on the day of its execution, have forfeited their right to be believed as witnesses.
"The subsequent additions to Exhibit `1' must have been made with their knowledge, as well as that of Pearl, if they did not actually make them for it was they who produced this exhibit in Court and it was they who even after Mrs. Held's death, caused additional revenue stamps to be affixed to the deeds in a plain attempt to make it appear that the consideration was $10,000.00 and thus correspond to Exhibit `1'.
[2] "While the burden of proof was on the plaintiffs in the first instance to come forward with proof of the nondelivery of these conveyances since the presumption arising from their possession by the defendants was that they were lawfully delivered by the grantor, Wolf v. Wolf, 59 S.D. 418,240 N.W. 349; Ansted v. Grieve, 57 S.D. 215, 231 N.W. 912, this presumption ceased to exist at the moment the evidence disclosed that no direct delivery to the grantee was made by the grantor. There then being no legal presumption of delivery, the burden is upon the defendants to prove such delivery by a preponderance of evidence. This they have failed to do. Lewis v. Tinsley, 66 S.D. 648,287 N.W. 507, 124 A.L.R. 459."
[3] The principles of law enunciated by the learned trial court in the foregoing opinion have been settled by the cited cases from this jurisdiction. We adopt the legal conclusions therein expressed. After a painstaking review of *Page 596 
the record as a whole, we have concluded that the facts and circumstances described by the trial court, and other matters we have noted in the course of our examination, supplied the trier of the facts, whose function it is to pass upon the credibility of witnesses, with a premise for a rational conclusion that the testimony of the defendants and Pearl Morris should not be believed. See Jerke v. Delmont State Bank, supra. It follows that we are not at liberty to disturb the finding that the described transfers were not delivered.
[4] In connection with the contention just considered the defendants complain of specific rulings of the trial court excluding testimony. In the absence of an offer of proof, we find it impossible to determine whether the defendants were in fact prejudiced by these rulings.
The defendants make the further contention that the evidence is insufficient to support the finding of the trial court that Joanna Held orally agreed to adopt Clara Held Reid. The alleged contract was made in about 1898 and the parties thereto are dead. The finding rests on circumstantial evidence.
The mother of Clara Held Reid died when Clara was an infant of eighteen months. She was the youngest of a family of several children. For a part of the time thereafter she was cared for in the nearby home of her aunt. The Helds, who were childless and wanted children, then lived on their ranch. They finally took Clara into their home when she was about the age of three years. Before they were permitted to take her, they came to the family home in Rapid City more than once. During that period the father advised with the older children and with his business partner about the wisdom of "adopting Clara to the Helds." After the Helds had possession of the child, they called with her at the home of a sister of Clara's mother. While there, in the presence of Mr. Held, Joanna Held said in substance that the papers were all made out, Clara would be theirs from then on, and no one could take her from them. A short time thereafter Mr. Held stated to a third person that he had adopted the little girl and she would be his sole heir. Some years later Mr. Held proposed adoption to Clara's *Page 597 
brother. He asked the boy if he would like to be adopted the same as Clara and have equal rights with her.
From the time the child entered the Held home she was known as Clara Held and was spoken of as their daughter. She did not come to realize that they were not her natural parents until she was nine years old. Prior to that time, because of the distance to the country school, Mrs. Held, who had been a teacher, attended to her education. At that age she was enrolled in the school as their daughter. Shortly thereafter the school children told her she no right to the name Clara Held. She took her troubles to Joanna Held and was told to pay no attention to the matter as she was adopted and had every right to that name. Shortly after this incident, a man came to the Held home on business with Mr. Held. After he had gone they told Clara he was her father. Clara testified she did not know that she was not in fact adopted until after the death of Joanna Held.
From these early years down to the time of her marriage, Clara's life with the Helds was no different from that of a natural daughter. She was enrolled in other schools as their daughter, had a special "blue room" in their home, went on trips with them, and lived the normal life of an affectionate daughter in the home of equally affectionate parents. She enjoyed the benefits of that relationship and on the other hand did her full part as a member of the family; she shared in the family work as well as in its pleasure. A notable circumstance of this whole period is that although her own family lived in the same vicinity, she had almost no associations with them. Her father lived until long after Clara was married.
When Clara was nearing seventeen, Mr. Reid was brought to the ranch by Mr. Held and introduced by him to his wife and daughter. The young folks were married with the consent of the Helds when Clara was about eighteen. Mr. Held went with Reid to secure the marriage license and signed the required consent as the father of Clara. The Helds sent out announcements of the marriage of their daughter Clara and stood up with her at the wedding, and Mrs. Held supplied the Rapid City paper with the material for a story describing the wedding of the daughter of Mr. *Page 598 
and Mrs. E.F. Held. It was not until after the engagement that the Helds told Mr. Reid that Clara was their adopted daughter. In preparation for the wedding Mrs. Held paid Clara's own sister, who had become a seamstress, to sew for Clara.
For two or three seasons the Reids operated the ranch and the Helds lived in their Rapid City home. Because work in the irrigated fields had an adverse effect on Mr. Reid's health they left the ranch by mutual agreement. Mr. Held said at that time it would make no difference as they would have the property anyway. From this time forward a change took place in the relations of the Helds and the Reids. The Reids operated sheep ranches at a distance of from fifty to one hundred miles from the Helds. Correspondence was more or less regular, but visits were not too frequent. Ten children were born to the Reids. The Helds spoke of these children as their grandchildren, and the children called Joanna Held "Grandma." The eldest Reid daughter spent considerable time in the Held home and was the favorite of Joanna. Christmas and birthday gifts were made by Mrs. Held to the family down to the time of her death. The Reids, however, became desperately poor and suffered severe hardships during the extended period of drouth in that section of the country. The story of those hard days is told in Clara's letters which Mrs. Held saved. On the other hand, Mr. Held failed mentally and died in an institution, and Mrs. Held experienced some troubled years. The notable circumstance is that the reaction of the Helds, on the one hand, to the hardships of the Reids, and that of the Reids to troubles of the Helds, was not entirely in keeping with the strong bond of affection which seemingly existed between them during former years. The inference is, we think, fairly warranted that a large family and utter want chained the Reids to their ranch. The attitude of Joanna Held towards the Reids during those years is somewhat paradoxical. She carried on an affectionate correspondence, signed "Mamma" and "Grandma", but did little to relieve the stark misery Clara's letters described.
The defendants operated the Held ranch from about the time Mr. Held's mind failed. They made their home there *Page 599 
after 1928 and Isaac had the "blue room" in the Rapid City home and spent considerable time with Joanna. It is undisputed that Mrs. Held became very much attached to Isaac Morris and was very grateful to both of the boys and to Pearl Morris for their help and kindness throughout these years. During the last years of her life she repeatedly told others that she intended that Isaac and Fred should have the ranch and that Isaac should have the Rapid City home. The record fairly reveals that the defendants occupied first place in the affections of Joanna Held during her last days.
It is significant, we think, that although defendants attended the above-mentioned country school with Clara, and had lived in the vicinity and in more or less close association with Joanna Held, their aunt, all through the described years, they were unable to adduce testimony which weakens the strength of circumstances evidence by the intervenor. They did evidence declarations made by Joanna Held during her last years by two witnesses. One of these witnesses testified that Joanna had said that she had done enough for Clara, and the other that she had said she had not adopted Clara and never intended to.
We believe the foregoing is a fair outline of the circumstances revealed by the one thousand pages of testimony.
[5, 6] In Rhode v. Farup, 67 S.D. 437, 293 N.W. 632, and in Walsh v. Fitzgerald, 67 S.D. 623, 297 N.W. 675, this court reaffirmed its adherence to the rule that one claiming the benefit of an alleged contract for adoption has the burden of establishing it by evidence so clear, cogent and convincing as to leave no reasonable doubt as to the agreement. The cases from other jurisdictions are collected in 27 A.L.R. 1350 and 142 A.L.R. 102.
But this stringent rule by which the sufficiency of the evidence supporting the claims of such a litigant must be tested does not require direct evidence of the agreement. It may be established by circumstantial evidence. Roberts v. Roberts, 8 Cir., 223 F. 775, 138 C.C.A. 102; Niehaus v. Madden, 348 Mo. 770,155 S.W.2d 141; In re Firle, 197 Minn. 1, 265 N.W. 818; Hickox v. Johnston, 113 Kan. 99, 213 P. 1060, 27 A.L.R. 1322; Hutton v. Busaytis, 326 Ill. 453, 158 N.E. 156; Edson v. Parsons, 155 N.Y. 555,50 N.E. 265; In *Page 600 
re Garcia's Estate, 45 N.M. 8, 107 P.2d 866. Were it not so, this rule, which was devised to discourage a class of fraudulent claims, would frequently render the courts impotent in the face of a different character of fraud. The real basis of the remedy afforded the beneficiary of an unperformed contract of adoption "is equity's power and strong inclination to prevent a species of fraud." Woolley v. Shell Petroleum Corporation, 39 N.M. 256,45 P.2d 927, 934. It will often happen that the only evidence available to the beneficiary of the existence of such a contract will be circumstantial in character. This was pointed out in Roberts v. Roberts, supra [223 F. 776, 138 C.C.A. 102]. There it was written:
"The argument by which we are asked to reverse the decree is that there was no direct and clear evidence of an agreement to adopt at the time Myra J. Roberts was received into the family of Charles J. Roberts. There is good reason why such evidence is wanting. All of the parties to the transaction are dead, and Myra J. Roberts was herself a babe at the time of the adoption. It seems to us that in such a case it is not necessary that the court first have direct proof of the making of the contract, and then proceed forward from the contract thus established to the conduct evidencing its existence. We think it is possible to reverse that process, and if the statements and conduct of the adopting parents are such as to furnish clear and satisfactory proof that an agreement of adoption must have existed, then the agreement may be found as an inference from that evidence."
[7] Needless to say, the circumstances which will warrant such an inference must not only be consistent with the existence of the contract of adoption but must be inconsistent with any other rational theory. Erickson v. Todd, 62 S.D. 280, 252 N.W. 879.
[8] The circumstances revealed by this record meet the test of Rhode v. Farup and that of Erickson v. Todd, supra. They need not be re-discussed in detail. The statements and conduct of both families at the time and down through the years leave no room for reasonable doubt. The circumstances are not only consistent with the existence of *Page 601 
the contract, they are wholly inconsistent with any other theory.
[9] Had the Helds performed their agreement, the status of Clara would have been fixed by Section 2629, C.L. of 1887 reading in part as follows:
"After adoption, the two shall sustain towards each other the legal relation of parent and child, and have all the rights and be subject to all the duties of that relation."
See Quinn v. Quinn, 5 S.D. 328, 329, 58 N.W. 808, 49 Am. St. Rep. 875; Calhoun v. Bryant, 28 S.D. 266, 133 N.W. 266. Through application of the ancient maxim, the learned trial court rightly held that Clara Held Reid, in the eyes of equity, occupies that relation or status.
[10] Because it is so stoutly urged throughout the brief of the defendants, another matter should receive consideration. As indicated supra, although the plaintiffs and the intervenor were opposed as adverse parties on the issue just considered, they reached an agreement during the course of the litigation to share in the property in the event that either should prevail. It is asserted that this agreement was unknown to the court and counsel until the court had announced its decision, and that the counsel for the plaintiff Riethmann, to the prejudice of defendants, made use of the privilege of cross-examination of the intervenor's witnesses to strengthen the case of Clara Held Reid. A motion for a new trial was not made; this appeal is from the judgment; and hence irregularities of the adverse party which prevent defendants from having a fair trial are not presented for review by this record. SDC 33.1605 and 33.1606; Keyes v. Baskerville,42 S.D. 381, 175 N.W. 874; and Tufty, Adm'r, v. Sioux Transit Co.,70 S.D. 352, 17 N.W.2d 700.
Finding no prejudicial error in the record, the judgment of the trial court is affirmed.
POLLEY, ROBERTS, and RUDOLPH, JJ., concur.